DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Summary
Claims 1-20 are pending.  Claims 1-20 are rejected herein.  This is a First Action on the Merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 13 recites "the method of claim 11" however claim 11 is an apparatus claim.  It appears that claim 13 is meant to depend from claim 12.  This is how it has been understood for the purposes of this action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,584,536. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the subject matter in the claims of the present application are anticipated by the corresponding claim of patent 8,584,536.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,534,989. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the subject matter in the claims of the present application are anticipated by the corresponding claim of patent 9,534,989.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,718,696. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the subject matter in the claims of the present application are anticipated by the corresponding claim of patent 10,718,696.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-3, 5, 8, 12, 14, 15, 17, 19, and 20 are rejected under 35 U.S.C. 102(b) as being anticipated by ELSBERND et al. (US Pat. 4,134,741).
Regarding claim 1:  ELSBERND teaches:  A system for collecting and extracting a sample from an aerosol (FIG. 1), the system comprising: a collector (27); a flat filter (28) coupled with the collector so that air flows through the flat filter (FIG. 8); an extractor (FIG. 7) for backflushing the flat filter with an elution foam (col. 3 lines 49-55); and a container (reservoir in col. 3 lines 58-61) for collecting the foam once it is backflushed through the flat filter; wherein the flat filter is inserted into the collector to collect the sample from the aerosol (col. 1 lines 15-23), then the foam is used to backflush the flat filter into the container (col. 2 lines 27-51).
Regarding claim 2:  ELSBERND teaches:  the flat filter includes a cassette housing (the arrangement of plates FIG. 8) and a filter material (plates 28). 
Regarding claims 3 and 5:  ELSBERND teaches:  the filter material is one of an electrically enhanced (col. 3 lines 39-44), depth, and membrane filter material. 
Regarding claim 8:  ELSBERND teaches:  the foam is backflushed through the flat filter in an extractor (col. 2 lines 27-51).
Regarding claim 12:
Regarding claim 14:  ELSBERND teaches:  the backflushing takes place within the extractor (FIG. 8 shows the discharge nozzles 69 to do the backflushing within the extractor.
Regarding claim 15:  ELSBERND teaches:  A device for collecting and extracting a sample from an aerosol (FIG. 8), the device comprising: a filter material (28); a cassette housing encasing the filter material such that the surface of the filter material is substantially exposed on both sides (FIG. 8, the arrangement of plates 28 fixed within the housing is the cassette); wherein the cassette housing is adapted to be sealingly inserted into a collector to collect the sample from the aerosol (the rack of plates is sealingly inserted because it is completely surrounded by the housing); and wherein the cassette housing is adapted to be sealingly inserted between a nozzle (69) and a sample container (col. 3 lines 55-61), the nozzle for an elution foam used to backflush the flat filter into the sample container (col. 3 lines 55-61).
Regarding claims 17 and 19:  ELSBERND teaches:  the filter material is one of an electrically enhanced (col. 3 lines 39-44), depth, and membrane filter material.
Regarding claim 20:  ELSBERND teaches:  the cassette housing is designed to sealingly couple with the collector such that air is forced through the filter material (the entire air flow is covered by the housing shown in FIG. 8 and therefore sealed.  It has to pass through the electric field created by the plates 28 of the electrostatic precipitator).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

Claims 4, 7, 10, 11, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over ELSBERND et al. (US Pat. 4,134,741) in view of INAGAKI et al. (US Pub. 2006/0278086).
Regarding claims 4 and 18:  ELSBERND does not teach an electret filter, however electret filters are a known type of filter along with other common filtering technologies as listed in para. 111 of INAGAKI.  Therefore since the purpose of the present invention is for cleaning the filter and can be used with many different types of filters, the use of a known electret filter is an obvious limitation and constitutes “Simple Substitution of One Known Element for Another to Obtain Predictable Results” (see MPEP 2143 B).
Regarding claim 7:  ELSBERND teaches: the flat filter is sealingly coupled with the aerosol chamber such that air flowing through the aerosol chamber is forced through the flat filter (the entire air flow is covered by the housing shown in FIG. 8 and therefore sealed.  It has to pass through electric field created by the plates 28 of the electrostatic precipitator).
Regarding claim 10:  ELSBERND teaches:  the extractor receives the flat filter and seals it between the nozzle and the sample container (Since the filter 28 is completely enclosed in the housing as shown in FIG. 8 with the nozzle 69 above the filter and the sump 32
Regarding claim 11:  ELSBERND teaches:  the source of the foam includes an elution foam solution (41 in FIG. 7) inside a pressurized container (FIG. 7), the pressurized container including a release valve (col. 4 lines 39-45).
Claims 6 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over ELSBERND et al. (US Pat. 4,134,741) in view of ARCHER (US Pat, 3,766,715).
Regarding claim 6:  The chamber where the plates are located in FIG. 8 of ELSBERND is the aerosol chamber, but ELSBERND does not teach a vacuum pump.  He only states that air is moving in the direction indicated by the arrow in FIG. 8 as moved by fan 37.
However, a vacuum pump is known device for creating air flow as taught by ARCHER.  Specifically, the filtering device of ARCHER shows a “source of vacuum” 30 in FIG. 2 which ARCHER teaches can be a vacuum pump (col. 2 lines 50-55).
Therefore ELSBERND discloses the claimed invention except for the vacuum pump.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute a vacuum pump of ARCHER for the fan ELSBERND, since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious.
Regarding claim 9:  ELSBERND teaches:  the extractor includes a tube (29 in FIG. 8) for guiding the foam from a source and a nozzle (69) for connecting the tube to the flat filter.
Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over ELSBERND et al. (US Pat. 4,134,741) in view of LEJUNE (US Pat. 6,777,228).
Regarding claim 13:  The extractor is integrated in the setup of ELSBERND and therefore the filter is not removed and transferred to an extractor.
However, LEJUNE does transfer his filters to a separate extractor for his airborne particulate matter analysis invention.  Specifically, LEJUNE teaches that the filters can be removed to a mobile laboratory where the filters are backflushed and the matter caught by the filters is washed into a solution (col. 8 lines 56-65).
One skilled in the art would be motivated to use a separate extractor like LEJUNE because it can allow the same analysis apparatus to be used on filters from many different installations instead of having a dedicated extractor for each installation.
Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over ELSBERND et al. (US Pat. 4,134,741) in view of COTTON (US Pat. 3,984,221).
Regarding claim 16:  ELSBERND does not teach a backing screen on his filter.
It is known in the art to add backing screens to filters as taught by COTTON (col. 1 lines 6-18 of COTTON).
One skilled in the art would want use a backing screen to add rigidity and structure to a filter (col. 1 lines 6-18 of COTTON).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Other references have been added to the Notice of References Cited for showing some aspect of the claimed invention.  RODGERS et al. (US Pat. 5,404,762) is noted in particular for teaching a round filter cartridge with a filter material in the middle surrounded by a frame with a seal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601.  The examiner can normally be reached on M-F 9-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL J KOLB/Examiner, Art Unit 2856